Lochrane, Chief Justice.
Under the facts in this case, we are of opinion the Court erred in stopping the trial then progressing upon an issue before the jury. The issue submitted was one of fact, whether the consideration of the debt, the ground of the original judgment to which the affidavit of illegality was filed, was a slave or slaves; and the Court ought to have permitted the jury, on the evidence, to have found their verdict; and it was error for the Court to hold he had no jurisdiction upon the proof of the facts, without the intervention of a jury.
Judgment reversed.